Citation Nr: 1204704	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  92-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant had active service from February 1969 to February 1971. 

This appeal initially came before the Board of Veterans' Appeals  (Board) from a November 1990 rating decision from the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO), which, in pertinent part, confirmed a 10 percent evaluation for PTSD.  A hearing was held at the RO before a local hearing officer in September 1991; a transcript of the hearing is of record. 

In March 1993, the Board remanded the case to the RO for further evidentiary and procedural development.  By a decision rendered October 25, 1994, the Board denied an evaluation in excess of 10 percent for post-traumatic stress disorder. Thereafter, the appellant appealed that decision to the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court). 

In February 1995, Board denied appellant's motion for reconsideration of the March 1993 decision.  In January 1996, the Secretary of the Department of Veterans Affairs (VA) and appellant, through his attorney, filed with the Court a Joint Motion for Remand and to Stay Further Proceedings.  By Order rendered January 25, 1996, the Court granted the Joint Motion to Remand, vacated the Board's October 25, 1994 decision, and remanded the case for compliance with the instructions in the Motion.  Accordingly, in December 1996, the Board remanded the case to the RO for additional evidentiary development.  

Subsequently, in October 2000, the Board issued a decision denying an evaluation in excess of 10 percent for the service connected PTSD. This decision was also appealed to the Court.  While the appeal was pending, the Office of General Counsel for VA filed a Motion requesting that the Court vacate the decision by the Board and remand the case for additional development of the evidence and readjudication of the claim.  This Motion was made as a result of a change in the law governing the issues on appeal.  The appellant's representative indicated he did not oppose the Motion.  The Court granted the Motion in October 2001 and the case was returned to the Board for compliance with the directives that were specified by the Court. 

Thereafter, in an August 2002 decision, the Board denied an evaluation in excess of 10 percent for the service connected PTSD.  This decision was also appealed to the Court.  While the appeal was pending, the appellant's representative and the Office of General Counsel for VA filed a Joint Motion requesting that the Court vacate that part of the decision that denied an evaluation in excess of 10 percent for a psychiatric disability classified as PTSD and remand the case for readjudication of the claim.  The Court granted the Joint Motion in March 2003 and the case was returned to the Board for compliance with the directives that were specified by the Court. 

The Board again remanded the case in October 2003.  While in remand status, the Veteran was afforded an additional compensation examination and the evaluation of his PTSD was increased to 30 percent disabling by rating decision in November 2004, effective on March 3, 2004, the date of the examination.  In addition, the Veteran submitted a claim for entitlement to a total rating by reason of individual unemployability due to service connected disabilities.  This claim was granted as well by rating decision of the RO in March 2006.  This grant was effective in October 2004.  

By decision dated in December 2006, the Board granted a rating of 30 percent for PTSD prior to March 3, 2004, but denied a rating in excess of 30 percent both before and after March 3, 2004.  The appellant again appealed to the Court, and the Board's decision was vacated, in part, pursuant to a March 2008 Order, following a Joint Motion for Partial Remand.  The Board was instructed by the Joint Motion to provide reasons and bases as to why the Veteran's PTSD symptomatology, some of which appeared compatible with assignment of a higher, 70 percent rating, did not permit assignment of at least a higher, 50 percent rating.  The Court granted the Joint Motion and remanded the case to the Board. 



FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms of depression, anxiety, suicidal ideation, avoidance of crowds and confined spaces, persistent and intrusive distressing recollections of traumatic events, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, including difficulty falling or staying asleep, nightmares, flashbacks, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  

2.  Prior to March 31, 2011, these symptoms resulted in considerable industrial impairment, considerable impairment in the ability to establish or maintain effective relationships and occupational and social impairment with reduced reliability and productivity.   Severe impairment in the ability to obtain or retain employment, severe social impairment and occupational and social impairment with deficiencies in most areas was not shown.  

3.  From March 31, 2011 to the present, these symptoms have resulted in occupational and social impairment with deficiencies in most areas.  Neither total occupational and social impairment, nor demonstrable inability to obtain or retain employment has been shown.   


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, prior to March 31, 2011, the criteria for a 50 percent, but no higher, rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.127, 4.130, Diagnostic Code 9411 (2011), 4.132, Diagnostic Code 9411 (1996). 

2.  From March 31, 2011 to the present, the criteria for a 70 percent but no higher rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.127, Diagnostic Code 9411(2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in February 2004 and March 2006 the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in an October 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, private records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the local RO hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records do not reveal any treatment or findings pertaining to a psychiatric disability.  In 1972, shortly after service, he was hospitalized and diagnosed for drug dependency and an inadequate personality.

December 1984 to December 1987 VA mental hygiene notes show ongoing mental health treatment.  The Veteran was generally noted to be clean and neatly groomed.  In December 1984 he was found to be relating pretty well except that he had an altercation with his brother because the brother had shown up to his house "drunk and provocative."  The police came and the brother was subsequently sent to the hospital for alcohol treatment.  In January 1985 he was distressed because he felt that everything was going wrong, including not being able to see his 12 year old girl as her mother had successfully prevented him from seeing her.  He was also unable to find work.  In February 1985, he reported very severe nightmares, dreaming about his own death, the death of his mother and girlfriend.  He also reported that a couple of days prior, his dog was killed by a car.  He was still looking for work and was trying to avoid getting into any problems.  

In March 1985, the Veteran's adjustment was noted to still be poor and he described himself as restless and disturbed, dreaming constantly about death and feeling at loose ends without his dogs, which had been a source of some companionship for him.  In April 1985, the Veteran reported that he was working for a lady who he felt was too meticulous.  However, he had not lost his temper in the work situation.  He also indicated that that he had no current social life.  In May 1985, he indicated that he continued to feel that the lady he was working for was very demanding.  However, he was making every effort to contain himself.  In July 1985 the Veteran's adjustment was found to be fair.  He had gotten married in the last month after being with the woman for five years.  He was upset about his lawn cutting business as he felt that he was owed $500 in back wages.  He was rather edgy but was maintaining a good level of activity.  

In October 1985, the Veteran continued to show a better feeling of well-being.  He felt somewhat burned out but was otherwise comfortable and more relaxed.  In January 1986, the Veteran's adjustment was found to be fairly good even though he did not have a regular job.  He was trying his best to find some work.  In April 1986, the Veteran reported that he taking a course in lawn care, pruning, etc. and that he had been given a certificate indicating that he was able to do some of this work.  He did have frequent arguments with his wife at home but he had learned to control his temper and for the most part get along with her fairly well.  He was quite perturbed that he was not able to see his stepdaughter from his first marriage.  It was noted that he was trying to maintain some good equanimity.  

In June 1986, the Veteran's adjustment was found to be fair as he came in to report a series of events about two weeks prior which culminated in his arrest and imprisonment for drug purchases.  He was very upset with this.  Also, his father was having his fourth bypass surgery and the Veteran was very concerned about him.  He had just wanted to take some marijuana to take the edge off but when he attempted to purchase it, he was arrested and taken to jail.  It was noted that under the circumstances, the Veteran was maintaining himself quite well.  

In July 1986 the Veteran's adjustment remained good even though his lawyer had informed him that there was a good chance that he might go to jail.  He also had not been able to find a job.  Additionally, his wife had recently been upset by his behavior at home.  Overall, however, he described himself as cool and trying to maintain himself as he was confronted with these significant difficulties.  

In August 1986, the Veteran's adjustment was found to be very much improved.  He was now working regularly for the first time in three years doing road building.  He liked the work, indicating that he had previously done this type of work for 9 1/2 years.  He was concerned and fearful that he might have to go to jail, however.    

In December 1986, the Veteran's adjustment was characterized as mediocre.  Although he had been working regularly, this was coming to an end and the chances were that there would not be too much work to do until March.  He was also preoccupied with what would happen when his trial came up in January and indicated that he would not be able to handle serving 30 days in the county jail.  He was very distressed by all the implications.  He tossed and turned and slept very poorly.  In January 1987 the Veteran's adjustment was found to be essentially unchanged.  He was not working and was continually worried about his prospects.  

In March 1987, the Veteran's adjustment remained fair under the circumstances.  He had decided to plead guilty to his charges and was hoping to just receive 2 to 2 1/2 years probation and a $4000 fine.  He indicated that he was getting along well at home with his wife.  In May 1987, the Veteran was noted to be most anxious and fearful of the potentially serious consequences that might result from his upcoming sentencing.  

In November 1987, it was noted that the Veteran maintained a reasonable level of activity but expressed concern that his job would be ending soon and there probably would not be much work available.  He continued to see his probation officer as part of his probation and had to turn over 10% of his disability benefits as part of his fine.  In February 1988, the Veteran's adjustment was found to be fairly good.  He had been working at the Salvation Army, which he found worthwhile.  He had seen a neurosurgeon at the VA who told him that he could no longer work at a laboring job because of his back.  Consequently, he was seeing a vocational counselor who advised him to go to school and study some subject in which he might work.  

In December 1987, the Veteran was noted to be quite depressed as he always was around the holidays.  At times, he had suicidal thoughts but would come to the clinic quickly when he had those thoughts.  He continued putting time in at the Salvation Army and keeping the obligations related to his court sentence.  

On January 1988 VA examination, the Veteran admitted to a long history of polysubstance abuse including speed, cocaine and heroin, along with IV use of these medications.  He also admitted to using alcohol up to a six pack of beer a day.  However, he reported that he had not used any drugs or alcohol for several years.  The Veteran indicated that he had held multiple laborer jobs in the past.  The longest of these jobs had lasted five years.  There Veteran was unsure when he had last worked.  However, he thought that it might have been the previous fall.  He stated that in 1981, after "raising hell" in complaining that nobody was listening to him at the VA clinic, he was started on medications.  He was currently taking Valium and chlorohydrate.  The Veteran indicated that since his discharge from service, he had been experiencing nightmares on a daily basis along with occasional night sweats, irritability, intrusive thoughts and episodes where he stated that he was spaced out.  He also admitted to a long standing difficulty in dealing with other people and stated that he would much rather be all by himself than with anyone else.  He did endorse a criminal history with arrests for drug possession and theft, however he was unwilling to elaborate on this occurrence.  He stated that he enjoyed boating on the river and other activities that he could do by himself.  

Mental status examination showed that the Veteran was casually dressed, neatly groomed and in no acute distress.  He was alert and oriented x 3.  Mood was neutral.  Affect was full and appropriate.  Attention and concentration were good and psychomotor activity was normal.  Speech was fluent and goal directed.  Thought processes appeared to be within normal limits.  Thought content was without suicidal ideation, hallucinations, delusions or evidence of first rank symptoms.  Insight and judgment were intact.  Recall was good with 2 out of 3 objects recalled in 5 minutes.  While the Veteran exhibited no overt signs of intoxication, there was a very strong odor of alcohol on his breath.  The diagnostic impressions were alcohol dependence, polysubstance abuse, PTSD by history and antisocial personality disorder.

The examiner commented that the Veteran reported a long history of interpersonal difficulties dating back to his high school years as evidence by his history of running away and arrests as a juvenile.  This had continued into adulthood as evidenced by the Veteran's difficulty in sustaining full time employment.  These matters were complicated by persistent alcohol dependence and polysubstance abuse.  While the Veteran did state that he had not used alcohol or drugs for several years, he did present with a very strong odor of alcohol on his breath.  While the Veteran did endorse symptoms consistent with PTSD, he was quite vague in his description of these symptoms and in fact, was unable to come up with much history on his own.  This, along with the Veteran's continued polysubstance abuse, made it difficult to make a diagnosis of PTSD without corroborating history.  The Veteran was found to be competent to handle VA funds and to be fully employable.

In March 1988, the Veteran's adjustment was found to be essentially unchanged.  He had put in all of his required work hours at the Salvation Army.  In April 1988, the Veteran was quite tense and preoccupied in relation to not having a job.  He indicated that he had tried desperately to find work.  In August 1988, the Veteran was seen at the mental health clinic after considerable absence.  He had been doing roadwork and was quite pleased, noting that he felt better when he was working.  He showed some pressured speech but indicated that he was really happy to be working so hard.  He was still sleeping very little and indicated that the only medicine that helped him was chlorohydrate.  

He reported a long history of sleep disturbance since discharge and that the sound of helicopters overhead would cause flashbacks.  He indicated that he experienced flashbacks every day, which would take him back to Vietnam.  However, he was unable to further describe these events.  He volunteered very little spontaneous history but did endorse a history of recurrent intrusive thoughts of his time in the service and stated that he felt like he was in a haze.  He endorsed suicidal ideation on a daily basis and indicated that he was bad luck waiting to happen.  He did admit to multiple drug overdoses in the past, which had been unsuccessful suicide attempts.  He also reported that approximately two years prior, after being arrested for drug possession, he put a gun to his head but his friend took it away from him before he shot himself.  He stated that he did not know what he was doing.  

The Veteran also reported a long standing history of temper discontrol, which he described as a "brain attack."  He stated that insignificant things would bother him and he would fly into a rage.  Typically when this occurred, he destroyed whatever was near him whether it was living or inanimate.  He stated that he had been fired from multiple jobs in the past because of temper problems and that his longest period of employment was for two years.  He had currently been working as a construction worker for one month.  He denied ever being fired or losing jobs because of alcohol or drug problems.  The Veteran described his mood as being quite variable depending on how much sleep he got the night before.  He reported that he may have had times of low mood, which lasted for 24 hours or so at a time.  He then felt hyper for a day or so but denied any specific manic symptoms.  He also denied sustained daily dysphoria, appetite or energy changes.  

He stated that he had been given multiple medications in the past for these problems including Thorazine, Valium and Chloral Hydrate.  He was currently taking Valium and Choral Hydrate.  He stated that the drugs mellowed him out.  He indicated that he did threaten to kill someone working at the Peoria VA clinic in order to get attention so that he could see a doctor.  He denied current drug use but indicated that he had used alcohol the past weekend.  He stated that he had not used drugs since 1985 when he was arrested and placed on probation.  He reported that he spent most of his free time boating by himself and that he was happiest when he was alone.  The Veteran denied any family history of psychiatric illness or drug or alcohol abuse.  He had been married once for three years and the couple had two children, which were the Veteran's wife's kids by a previous marriage.  

Mental status examination showed that the Veteran was casually dressed, casually groomed, muscular white male in no acute distress who was alert and oriented x 3.  His mood was neutral and his affect was full and appropriate.  Attention and concentration were good.  Psychomotor activity was normal.  Speech was fluent and goal-directed.  Thought processes appeared to be within normal limits.  Thought content was remarkable for chronic suicidal ideation.  The Veteran stated that he thought of suicide all the time.  He denied a specific intent or plan currently.  He offered no history of hallucinations, delusions or first rank symptoms but did endorse visual hallucinations, stating that he saw shadows and heard noises outside of his door.  He thought maybe that he had heard voices in the past but was not sure.  He also endorsed ideas of reference but could not explain further.  The diagnostic impressions were alcohol dependence, mixed substance abuse and mixed personality disorder with antisocial and borderline traits.  

The examiner noted that the Veteran's claims file was not available and the Veteran was the sole source of history.  The Veteran reported a long standing history of interpersonal difficulties and difficulty with social rules as evidence by having left school early and also suspensions for smoking and arrests for curfew violations as an adolescent.  This pattern of living had continued into his adult life as evidence by his multiple sex partners, fathering at least one child out of wedlock, inability to maintain full time employment and multiple arrests for assault and drug possession as an adult.  The Veteran did endorse multiple symptoms of post traumatic stress disorder.  However, he was unable to offer any amount of spontaneous history.  Without corroborating history from other sources, the examiner indicated that he could not make a diagnosis of PTSD.  The Veteran was competent to handle VA funds.  The examiner noted that the Veteran's longstanding history of substance abuse was a contraindication for the use of controlled substances such as valium or chloral hydrate on a long term basis.   

VA mental health progress notes from October 1988 to October 1990 show that the Veteran continued to receive ongoing mental health treatment.  In October 1988 the Veteran reported that he was involved in school, continuing to work and was feeling slightly pressed because of the number of things in which he was involved.  At the same time, he acknowledged that being very involved was one of the things that kept him going.  He had been working 12 to 14 hours a day at times and attending school four hours a day to study air conditioning and refrigeration.  He was pleased that he was quite busy and said that he was doing well at school, had good grades, was ambitious and wanted to turn things around.  He had no social life except with his wife and that was meager because he only saw her for about 1/2 hour a day.  He was noted to be in good control of situations and felt pleased that he had been able to make the changes he had made.  

In December 1988, it was noted that the Veteran had been working very hard at school and enjoyed the work.  He had had some trouble with examinations so was trying very hard to maintain himself.  He had been laid off but thought that he would utilize the time as best he could to study if he could not find a part time job.  There were some minor problems at home but no major complaints.  Overall he presented well and was well-motivated.  In January 1989, the Veteran reported that he had been sleeping poorly and having nightmares, all of which he attributed to not working.  He found it intolerable to have so much free time on his hands.  His seasonal job had terminated and he was collecting unemployment.  He was very disturbed by his recurrent dreams and asked that his sleeping medicine be switched.  In February 1989, the Veteran was characterized as still rather irritable but well-contained.  He was not dreaming quite as badly but was still restless.  He still felt hyped up even after a long day.  

In April 1989, the Veteran reported that he had been distressed by increased nightmares about drug busts and other similar themes.  He was still not working as his work as his seasonal work as a laborer had not yet begun due to the recent rains.  He continued to attend school and reported that he was doing well.  In June 1989, the Veteran was noted to be maintaining a fair level of activity through working 11 hours a day.  He indicated that he had to tire himself out before he was able to sleep.  In August 1989, it was noted that the Veteran remained essentially unchanged but was upset that his job had run out.  He continued studying air conditioning at school.  He reported that he had had some conflict with his wife and had recently "got physical."  He tried to avoid it because his stepdaughter from his previous marriage who lived with them would get scared by this behavior.  In December 1989, the Veteran was noted to have maintained a fair level of activity.  He had received his certificate in air conditioning and planned on receiving further training.  He had again "got physical" with his wife, with the usual yelling and pushing around.  Nevertheless, they seemed to maintain a reasonable relationship.  He still did not have a job but was actively looking.  

In February 1990, the Veteran reported disappointment in looking for jobs.  He was trying very hard but a lack of experience was hurting him.  In June 1990, he was noted to be essentially unchanged.  He had interviewed for an air conditioning job but the pay was considerably less than he was earning doing construction.  In July 1990, the Veteran reported that he was considering taking a marginal heating and air conditioning job because of some conflicts at his present work.  In August 1990, the Veteran's adjustment was characterized as mediocre.  He had been having a great deal of difficulty at work as even after two years of service, his employers were reluctant to rehire him.  In September 1990, the Veteran reported that his employers were trying to fire him and he was trying as hard as he could to control himself.  His wife reported that she walked on egg shells at home for fear of his anger.  In October 1990, the Veteran was noted to be maintaining a fair level of functioning.  He had not worked for two weeks due to back problems and was rather concerned about his back.

On October 1990 VA examination, the Veteran indicated that shortly after returning from Vietnam he began having prominent nightmares, which would occur on a daily basis.  He also would have occasional flashbacks, thinking he was in Vietnam.  He had the onset of upsetting thoughts, which were intrusive and often stimulated by environmental cues.  He had increased startle response, emotional numbing, social withdrawal and particular difficulty with low frustration tolerance and temper outbursts.  Such outbursts were always stimulated by environmental cues and/or a function of irritability and were never accompanied by amnesia.  The Veteran stated that after returning from the military he was in fights all the time.  The fighting had decreased but he continued to have marked irritability and difficulty coping with people in social and occupational settings.  This had created considerable friction for him in certain areas and he found it very difficult to hold onto a particular job for very long.  His longest job was working for the construction firm, R.J. Cowen, for five years.  More recently he had worked for a particular firm for two years but was having stresses there and was currently looking for a different job.  He admitted to mood instability with precipitous plunges into sadness, which lasted several hours.  He also claimed to have had chronic suicidal ideation intermittently ever since returning from Vietnam but he had never had a suicide attempt.  He had never developed a plan or had serious intent.  Although the Veteran had sleep disturbance related to the nightmares, his appetite, sex drive, energy and concentration and memory had all been good.  The Veteran continued to experience PTSD symptoms and indicated that he had never been free from such in spite of treatment at the Peoria Clinic under Dr. Decker since 1982, taking Diazepam and chloral hydrate.  He had been tried on other medicines such as antidepressants without response.  

Mental status examination showed that the Veteran was casually dressed, well-kempt and had good eye contact.  He had normal psychomotor activity and his mood was irritable.  His affect was full and appropriate.  Mental content was without suicidal ideation, without plan or intent.  Intellect was alert and fully-oriented.  Insight and judgment was not grossly impaired.  The diagnosis was PTSD.  

The examiner commented that the Veteran had had chronic symptoms of PTSD ever since his service as a Marine in Vietnam.  This had resulted in considerable difficulty for him especially in occupational spheres, but also in terms of socializing from the standpoint of decreased frustration tolerance and temper outbursts.  The Veteran was currently receiving care at the outpatient clinic in Peoria and was urged to continue such.  He was found to be competent to manage VA funds.

VA mental health records from November 1990 to April 1991 show ongoing mental health treatment.  In November 1990, the Veteran's adjustment was again characterized as fair as he continued to look for a job that would be easier on his back.  In December 1990, it was noted that he was anxious, as he was about to apply for a job.  In January 1991, it was noted that the Veteran and his wife were having an increased degree of conflict with talk of divorce.    

In March 1991, the Veteran was noted to be increasingly distressed by not being able to find a job.  Also, there had been increasing difficulty between he and his wife.  She had initially threatened to call the police during an argument and he had subsequently called them.  The Veteran admitted his stress had been mounting and that he had been doing some drinking.  Later in March 1991, the Veteran voiced a great deal of depression in not being able to secure employment.  His marital strife was also continuing with both parties getting extremely aggressive over small matters.  In April 1991, it was noted that the Veteran was essentially unchanged.  However, the weather was changing and it was very possible he would be able to get back to work as a laborer.  

On his April 1991 Form 9, the Veteran indicated that he disagreed with a physician's previous finding that he had never developed a plan for suicide.  He noted that a detailed plan would not be necessary for him to kill himself.  He could just take a gun out and shoot himself, jump off a bridge onto a concrete highway or cut his wrists with a straight razor.  He noted that he thought about suicide daily.  

In an April 1991 statement, the Veteran indicated that even with taking sleep medication he could not sleep because of nightmares and tension.  He had an explosive and violent temper for no apparent reason, resulting in the loss of at least 5 jobs because of his behavior and attitude.  He indicated that if it had not been for the union, he would have been fired 3 years prior for having to go to medical appointments all the time.  He had recently applied for a state conservation job, for which had had an interview in December 1990.  He noted that the interviewer informed him that the reason he was not hired was that his personality and attitude were very poor and that he was not the type of person that would be able to take much adversity from the public.  They also indicated that he had a cocky attitude.  

The Veteran also reported that he had trouble concentrating for any length of time and that his mind was so active that he could hardly remember anything.  He noted that he did not go to public places, did not like or trust people and did not have contact with anyone other than his wife.  He was also having marital problems.  Additionally, he reported that his wife was also seeing a doctor due to the Veteran's explosive and violent temper that would become physical abuse.  

A July 1991 letter from a private employer indicates that the Veteran was laid off from his laborer job due to his back condition, which kept him from performing his duties.

In a July 1991 statement the Veteran indicated that his nightmares were not about work but about Vietnam and he had experienced them ever since he came home.  He indicated that he was a loner and he did not associate with people in general.  He had also found himself in cold sweats on the floor during thunderstorms, with the bolts of lightning feeling like incoming rounds.  Fourth of July fireworks were very scary for him.      

During the September 1991 RO hearing, the Veteran indicated that he saw his psychiatrist at the Peoria VA clinic about 3 to 4 times per month for his PTSD.  He was currently taking Valium, Prozac and Choral Hydrate.  He also indicated that he lived near an airport and chopper base and that every time he heard one take off and land, it reminded him of Vietnam.  He noted that he thought about Vietnam, probably a couple of times a day.  Hearing the helicopters reminded of death because during his tank service, the only time he heard helicopters was  when someone was either being medevaced out of the combat zone or someone had been killed.  He indicated that some nights he would get good sleep but some nights he would not.  He also reported that prior to going to sleep he would make sure his gun was at the bottom of the bedside.  He would then lock and secure the house, making sure all the doors were shut, and would just generally make sure that his perimeter was secure.  He also would get up in the middle of the night to patrol the perimeter.  He indicated that he did not have any friends aside from his wife.  He reported that he did not associate with his mother and father at all and that he did not really have any hobbies.  He noted that he had used to go to bars but would generally just end up getting in a fight.  He also experienced frequent suicidal thoughts.  

VA mental health records from July 1991 to December 1997show ongoing mental health treatment.  In July 1991, it was noted that the Veteran had lost a job again partly because of back trouble and to some extent because of his attitude, which tended to alienate people.  He also reported that he was again having nightmares.  In November 1991, the Veteran was noted to be in good spirits, which was obviously associated with his continued work.  In December 1991, the Veteran reported that he had had arguments with his wife culminating in physical abuse on his part.  In February 1992, the Veteran was noted to extremely tense in response to wife's involvement with his stepdaughter and he resented the stepdaughter's lack of interest in him.  In March 1992, the Veteran was noted to be in a better mood due to his return to work.  In April 1992, the Veteran reported that he was unable to go to his grandmother's funeral due to his strong feelings about death.  The Veteran's father had attempted to shame him into attending, which upset the Veteran.  However, he showed insight into his father's behavior.  

In May 1992, the Veteran was arrested for apparent disorderly conduct while boating on the river.  He had been found to have an elevated blood alcohol content.  In September 1992, the Veteran reported that he was feeling better as he was continuing to work.  His relationship with his wife was better and he had paid a fine for his offense of boating under the influence.  In December 1992, it was noted that as the Veteran did not currently have any work, there was a serious exacerbation of marital difficulties.  In January 1993, the Veteran reported that his wife had not returned home, leaving him quite upset.  He was also experiencing right lower quadrant pain and he thought he had torn a muscle due to a fight with his wife.  He was not threatening to harm her but was threatening divorce.  In February 1993, it was noted that the Veteran's wife had rented an apartment and had moved her things out of their home.  However, she refused to agree to work toward a divorce.  

In March 1993, the Veteran was noted to be angry, feeling that he was dealt with unfairly by the Post Office in conjunction with a job interview.  Later in March 1993, the Veteran was noted to be tense and anxious in that he was seeking a divorce from his wife and had hired a lawyer.  He was concerned that his wife had misused about $10,000 from their joint bank account.  In June and July 1993, the Veteran was noted to be upset about the divorce proceedings and property settlement.  While the divorce was final, she refused to sign the papers.  In January 1994, the Veteran reported that the marriage was over and the property had been divided.  In March 1994, the Veteran reported that he was doing well and was anxious to return to work.  In April 1994, the Veteran was again experiencing problems in finding work.  It was noted that he tended to speak in a manner that evoked fear, anxiety and resistance in individuals to whom he was speaking.  In November 1994, the Veteran reported that he had run into difficulty in relation to whether an agreement concerning his new job was being kept.  

In a November 1994 statement, the Veteran indicated that he had been fired from jobs on many occasions and that it was the assistance from his union that allowed him to remain employed over the years.  

In March 1995, the Veteran reported that he had been hired by the Department of Conservation after a judge ruled in his favor on a discrimination suit.  However, he felt that he had been forced into a situation that was contrary to the judge's orders in that he had to commute 60 miles daily to a lower paying job.  A subsequent May 1995 progress note shows that the Veteran quit this stressful job.  He felt that the Department of Conservation had deliberately made things difficult for him but that it was still better for him to leave.  A December 1995 progress note indicates that the Veteran looked well.  He had been working steadily and felt that he was doing a good job.  He also was finding the use of a computer stimulating.  In April 1996, it was noted that the Veteran had worked regularly.  He was saving money and planned to take a vacation soon.  

February 1997 police records show that the Veteran was beat up and stabbed at a bar.  

In March 1997, the Veteran reported that he was doing quite well in his work situation.  He described himself as doing better than he had for many years.  In his spare time, he was working on his computer.  However, about six weeks prior he had gone to a bar and was a bit provocative with one of the performers, thinking that he knew her.  He apologized for his actions but when he stepped outside with a friend, the woman came out with two men who he later discovered were members of a motorcycle gang.  A fight ensued resulting in the Veteran being stabbed three times and hospitalized.  He was concerned about his current health, noting that the men had kicked him in the head several times and he had since been having dizzy spells.  

In April 1997, the Veteran was noted to still be enjoying his return to work and spending time on his computer.  There was little social life.  In July 1997, he was characterized as working steadily but was upset that he had had to miss work and had lost money due to the stabbing incident and other problems.  He felt proud of his work record and wanted to keep it that way.  In December 1997, it was noted that the Veteran was not in contact with any relatives other than his stepdaughter as he had become alienated from his mother years prior.  

On February 1998 VA psychiatric examination, the appellant complained of irritability, problems with a "short fuse", nightmares, and initial insomnia.  He reported that in the recent past he'd threatened to kill some individuals.  He had also been in a bar fight where he stabbed someone.  He denied startle reaction, hypervigilance, or avoidance of stimuli.  His medications included Valium, Prozac, Restoril, and trazodone.  Significantly, he denied illicit substance use and reported only occasional alcohol use.  On mental status evaluation, he was oriented and alert. He was casually dressed with fair grooming, hygiene and eye contact.  Psychomotor activity was increased and he had an increased rate and volume of speech accompanied by a "fair" amount of profanity.  Mood was neutral and affect was irritable.  He denied suicidal/homicidal ideation, delusions, and hallucinations. Insight and judgment were impaired.  The examiner did not assign the Veteran an Axis I diagnosis.  Under Axis II, he diagnosed the Veteran with antisocial personality disorder.  The examiner felt that the Veteran was able to manage his own funds.  A GAF score of 65 was assigned.  

A February 1998 VA social and industrial survey reported that appellant had a "rather troubled childhood", including an abusive father.  It was noted that he had worked for the same company for 20 years building roads; that he described occasions when he "blows up" although his co-workers "have learned to deal with him"; that "the hard, physical labor is good for him as it wears him out.  He is not sure how long he can continue, however, due to his back."  Additionally, it was reported that he was very fond of his stepdaughter; that he had a girlfriend; and that he had been in drug treatment and was "clean and sober."  The social worker opined that appellant was "a bitter, angry, intense and profane individual who speaks of numerous fights in bars, etc.  He also relates thre[a]ts to kill people and himself.  He has been treated for PTSD on a[n] outpatient basis for over 17 years.  He takes several medications, but, he appears to need more." 

On July 1998 VA psychiatric examination, the appellant complained of increased irritability during the past four months, including in the workplace, which he felt might be due to the heat.  He was very fearful that his anger outbursts might endanger his employment.  His complaints included nightmares and initial insomnia.  However, he denied startle reaction, hypervigilance, or avoidance-type symptoms.  His medications included Valium, Prozac, Restoril, and trazodone.  He was currently employed as a construction worker.  He was not consuming any alcohol for fear of it interfering with his medications.  On mental status evaluation, he was oriented and alert.  He was casually dressed with adequate hygiene.  Eye contact was described as good.  Speech was logical and goal-directed, with regular rate. Mood was neutral and affect was slightly anxious.  He denied suicidal/homicidal ideation, delusions, and hallucinations. Insight and judgment were fair.  The examiner did not assign a diagnosis on Axis I and on Axis II, Antisocial personality disorder was diagnosed.   A GAF score of 65 was assigned.   

Laborers Union records dated from 1972 to January 2000 reveal that the Veteran was employed, predominantly seasonally, through the Union for most of the period between October 1985 through January 2000.  

VA mental health records from In July 1998 to October 2003 show ongoing treatment for PTSD.  It was noted that the Veteran had been working in construction.  He described mood swings, which had been troubling him.  In November 1998, the Veteran was found to be continuing on a good level, working regularly.  He had encouraged his stepdaughter to return to school, where she was doing well and he had loaned her money for a car, which she repaid.  He complained of excessive sweating at night.  

In February 2002, the Veteran indicated that he was quite uncomfortable being off work due to the weather as he had to try and keep busy.  He noted that in December he spent a week in Jamaica and had enjoyed it thoroughly.  By coming back before the Christmas holiday, he was expecting that his sister who lived close by might have invited him over for Christmas but she instead spent Christmas at her boyfriend's house, which made him quite upset.  He also had two brothers in the area but described them as derelicts and indicated that he did not have any contact with them.  It was noted that the Veteran had trouble settling down generally and that he had a short fuse and was easily irritated.  He did not have any hobbies but did have some possibilities.  

In January 2003, the Veteran reported that he had stress in his life but was doing well.  He felt that he had been able to control his violent impulses at times.  He had been having a little more difficulty sleeping.  However, he was going on vacation and hoped that this would help him relax a little bit more.  He noted that he was currently working due to the seasonal nature of his road crew work.  Mental status examination showed a slightly irritable mood and affect.  Speech seemed pressured at times.  He was speaking quite fast and rapidly and his volume of speech was quite loud.  Thought process seemed to be without suicidal ideation, delusions or hallucinations.  The Veteran was at times tangential; however, he was not illogical.  He seemed to have above average intelligence, some insight into his problems and appropriate memory.  The diagnosis was PTSD and a GAF score of 60 was assigned.  

In April 2003, the Veteran reported that the war in Iraq was increasing some of the recollections of his time in Vietnam.  Also, he was currently unemployed, as he was unable to currently find union road work.   Additionally, he was having difficulty sleeping due to his overactive mind.  It was noted that he suffered from PTSD with significant anxiety symptoms and difficulty sleeping.  A GAF score of 60 was assigned.  Later in April 2003, the Veteran reported sleeping better but having difficulty with grogginess and difficulty waking up due to his medication regimen.  He felt that this would present difficulty during the construction season if he had a job.  In October 2003, the Veteran reported that he had been working in construction and this had made a big difference in allowing him to settle down emotionally.  His quality of life had been pretty reasonable, his mood was neutral and he was not feeling suicidal.  A GAF score of 75 was assigned.  

On April 2004 VA mental health examination, the Veteran described ongoing problems with irritability and anger.  This was his most concerning symptom and caused him problems in both his personal life as well as with his emotional functioning.  He had worked for a number of years for a concern that did road construction.  Over those 20 odd years he had numerous episodes of leaving the job, being fired and being taken back.  He was apparently a fairly hard worker but would not take any nonsense and often found himself getting angry with supervisors and telling them off.  This often happened when his supervisor was younger or was trying to tell him how to do his job.  It usually did not result in a physical altercation.  He had had however, numerous physical altercations in bars and in his private life.  He had not been in a fight in some time.  The last several fights he had been in were in a bar in 1997 when he was stabbed three times apparently over a misunderstanding in which he had accosted a woman who he thought he knew.

The Veteran continued to complain of intermittent problems with anger with his girlfriend and people around him.  This usually came out as verbal arguments or him swearing at someone.  He described his mood as worried and irritable all the time and having a hard time relaxing.  He felt that he had excessive energy and had to do hard physical labor to work it out.  He often felt keyed up or restless in the evenings.  He described problems with sleep, mainly with nightmares, although he had difficulty describing their frequency.  He indicated that lately the nightmares occurred less frequently, perhaps once every two to three weeks.  He indicated that a loud noise or bang would still make him hit the floor on occasion, although more often he would jump and start and get angry.  He avoided involvement with the Vietnam Veterans of Illinois because of the unpleasant memories that get brought up.  He described himself as vigilant around the house and being meticulous about locking all of the doors and windows and sleeping with a gun under his bed.  He stated that he had installed a security camera at his house so as to prevent anyone from breaking in and trying to harm him.  He denied being involved in any illegal activities that would make it likely for this to happen and stated that his neighborhood was not such that this was a likely occurrence yet he found himself unable to stop being so vigilant about it.

Despite these symptoms the Veteran was able to maintain his activities of daily living without difficulty.  He had a current relationship with a girlfriend that had been going on off and on for 7 years but was impaired by his irritability with her at times.  He was able to do his own shopping at the store without difficulty and to get around without problems.  

The Veteran stated that he currently drank 1 to 2 beers per night.  He denied any illicit drug use.  The Veteran was raised by an alcoholic father who was violent and verbally and emotionally abusive to him.  He dropped out of school at age 16.  

Mental status examination showed that the Veteran's grooming was average.  He showed moderate restlessness with shaking in his legs and often gesturing rapidly with his hands.  His speech was increased in amount and slightly increased in rate.  There was no over pressure of speech, however.  His mood was described as worried and irritable and his affect was mood congruent.  He was mildly upset or irritated with the VA although he interacted properly with the examiner.  He was reactive to the topic of conversation with normal range.  His thought processes were logical and goal directed.  There were no delusions, hallucinations or homicidal ideation.  The Veteran did endorse suicidal ideation, saying that he had felt suicidal for years although he had never actually thought about trying to hurt himself but rather the possibility existed that death would be better than life.  Cognitively, the Veteran was awake, alert and oriented X 3.  He had an adequate fund of recent knowledge and his insight and judgment were fair.  The diagnostic impressions were PTSD and antisocial personality disorder.  A GAF score of 60 was assigned.  

The examiner commented that many of the Veteran's symptoms, including the interpersonal interaction problems, his aggression and his anger were also attributable to his antisocial personality disorder and it appeared that these symptoms, (i.e. his irritability and problems with maintaining interpersonal relations, were the primary cause for the reduction in his global assessment of functioning.  However, it was not possible to assign an exact degree to which the symptomatology was caused by the PTSD versus the antisocial personality disorder.

On June 2004 VA mental health examination, the Veteran reported difficulty with nightmares since leaving Vietnam.  He indicated that they had increased in frequency and currently occurred nightly.  This was in direct relation to what was going on in Iraq and the Iraq war.  He reported that he had memories of Vietnam on a daily basis.  As a result, he tried to keep himself occupied as much as possible.  He described the memories as being very vivid visually but he did not have any associated olfactory or auditory hallucinations with them and he did not tend to act them out.  He described a life long history of rapid mood swings and a short fuse.  He felt that he was currently relatively stable on his medications and that they were very helpful.  In fact, he had been so stable that he had been getting into less physical altercations.  He still did get into numerous situations where he would use verbal threats toward others.  He also reported some problems with hypervigilance as he was always worried and aware when he went out of what was going on around him.  

He also described problems with an easy startle response and a tendency to avoid crowds and to be a loaner.  He had difficulty maintaining and keeping close relationships.  He was currently broken up with his girlfriend who he had been with for the past year.  He reported that it happened two weeks prior because he felt that she was too demanding of him.  He did have occasional thoughts of suicide and thinking that it would be better if he were no longer alive but did not have any suicidal plans.  In fact, he indicated that he felt that suicide was the coward's way out.  The Veteran had done a number of PTSD groups in the past but tended to avoid them because they made him uncomfortable.  

The Veteran indicated that he had been unemployed for the past year and kept himself busy doing stuff around the house.  He also enjoyed computer work.  He had been avidly following various stocks on the stock market but stated that this had been giving him decreased enjoyment recently.  

Mental status examination showed that the Veteran was casually dressed with fair hygiene.  Psychomotor activity was normal and speech was spontaneous with a normal cadence.  There was a slight increase in volume at times when he tended to become excited.  Mood was described as fair and affect was congruent but slightly irritable.  Thought process was logical and goal directed.  Thought content was negative for lethality with no psychoses.  Attention, concentration and memory were fair, as were insight and judgment.  Intelligence was found to slightly above average.  The examiner diagnosed the Veteran with PTSD, chronic, and antisocial personality disorder.  A GAF score of 63 was assigned.  

The examiner commented that a review of the records and interview of the Veteran clearly indicated that he met the criteria for PTSD.  His symptoms included irritability, hypervigilance, increased startle response, nightmares, intrusive memories of Vietnam and difficulty forming close relationships.  He also tended to have problems with anxiety and persistent avoidance, in the sense of his need to stay perpetually busy to avoid having thoughts of Vietnam.  

The Veteran's diagnostic picture, however, was complicated by the fact that he also suffered from antisocial personality disorder, which could cause a lot of the same difficulties, particularly with interpersonal interaction as well as with anger and irritability.  It was important to note, however, that the Veteran's anger, irritability and ability to get along with others all improved markedly when he was taking medications for his PTSD.  Thus, the examiner expected that the PTSD more likely than not exacerbated his underlying antisocial personality disorder when it was not treated.  The examiner noted that it was impossible to factor out exactly what level of Global Assessment of Functioning was attributable to the PTSD versus the antisocial personality disorder.  The examiner found that the Veteran was competent to manage funds.  

VA mental health records from July 2004 to November 2004 show ongoing treatment for PTSD.  In July 2004, it was noted that the Veteran was having a lot of neck and back pain.  He had at one time gotten so depressed about the pain that he wanted to "check out" but fortunately he did not act on this thought.  He was also struggling with the ongoing war and the holiday, which triggered memories of the past and fed into his tension and agitation.  Mental status examination showed that he was a little loud and pressured but overall was in good control.  He was not suicidal and was realistic.  A GAF score of 60 was assigned.  In November 2004, the Veteran reported that he was continuing to have significant neck problems.  He finally asked his employer to let him off of work because he could not handle the pain and discomfort anymore.  Mental status examination showed that the Veteran was frustrated but not suicidal or psychotic with intact cognitive function.  A GAF score of 55 to 60 was assigned.  

A January 2005 medical assessment done on behalf of the Veteran's union concluded that the Veteran was appropriately considered permanently disabled from being able to do any significant amount of work in the Highway and Heavy Construction or Building Construction occupations.  His physical ability and risk of further injury made it unlikely that he would ever be successful in resuming this type of work.  It was noted that four months prior, in August 2004, he had tripped over a co-workers foot and fell, jarring his head which he struck on the right side.  After being medically treated for about four months, it was determined that the persistence of symptoms was due to his extensive multilevel arthritis of the spine.  It was also noted that the multiple medications the Veteran was taking, including narcotic pain medications and some of his psychotropic medications, would likely make him unfit to work due to their adverse effect on job safety.  

VA mental health progress notes from February 2005 to September 2005 show ongoing treatment for PTSD.  In February 2005, the Veteran was noted to have difficulty sleeping because of his pain.  He was reportedly not doing anything self-defeating but trying to live a healthier life.  Mental status examination showed that his voice was more intense but he was not suicidal.  His mood was neutral and he did not have any psychotic features or cognitive impairment.  The diagnostic assessments were PTSD and adjustment disorder with mixed features.  A GAF score of 60 was assigned.  In June 2005, the Veteran was upset about the fact that he could not get a job because of his physical limitations.  Mental status examination showed that the Veteran was irritated and frustrated but was not agitated or out of control.  A GAF score of 55 was assigned.  In September 2005, the Veteran felt that he had become protected from violence by his medications.  Mental status examination showed that he was initially distrustful and defensive but was able to feel secure enough later on to participate.  There was a slightly threatening quality in his manner, a nonverbal expression of the slogan, "don't step on me."  The Veteran's grooming was shabby but clean.  He was irritable but behaviorally in control.  There was no abnormal content in his speech.  A GAF score of 60 was assigned.  

In a March 2006 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability, effective October 2004, noting that the combination of the Veteran's service connected PTSD and his lumbar spine disability made him unable to work.   

In an April 2006 decision, the Social Security Administration (SSA) found that the Veteran was disabled under SSA rules.  The decision noted that the Veteran had a combination of impairments, including degenerative disc disease, a benign tumor in the thoracic spine, PTSD, anti-social personality disorder and a history of substance abuse, which more than minimally impacted his ability to perform basic work activities.  The decision also indicated that although the Veteran had been able to work 32 years as a construction laborer, his ongoing problems with pain had caused decomposition in his mental functioning.  Additionally, the deciding judge was persuaded by the records from the Veteran's treating physician that the Veteran had significant problems with PTSD and anti-social personality disorder that caused at least moderate limitations in activities of daily living and his ability to interact socially.  As a result, the Veteran avoided crowds and avoided activities that involved interaction with others.  The Veteran also had moderate difficulties maintaining concentration, persistence and pace.  This limitation was also supported by the fact that the Veteran was on narcotic medication for pain and could not be expected to perform work activity that was detailed or demanded significant concentration or attention.  There was no evidence of deterioration in a work or work-like setting.  

VA progress notes from August 2006 to December 2010 show ongoing treatment for PTSD.  In August 2006, the Veteran reported that he was upset at his stepdaughter for not calling him and was also depressed as a result of his chronic pain and loss of function.  He was in good contact with reality and denied having any suicidal ideas.  Mental status examination showed average intelligence, appropriate affect and dysthymic mood with no homicidal or suicidal ideas.  

In November 2006, the Veteran was angry and irritated after having experienced flooding and a tornado while in Arkansas, finding out that his house had been broken into and having the police come and search his house for illegal drugs.  Although upset, the Veteran was in good control of himself.  Mental status examination showed that the Veteran had an angry affect with good judgment and normal thought processes.  There was no suicidal or homicidal ideation. 

In June 2007, the Veteran was noted to be very dysphoric.  He indicated that the methadone he was receiving for pain was causing negative sexual side effects.  He was also upset because his pain was not getting any better.  It was noted that the Veteran carried a diagnosis of PTSD but his behavior seemed to be a result of a severe character pathology (antisocial traits).  In general, he was very irritable, which appeared to be a chronic.  The Veteran was not considered a suicide risk.  

Mental status examination showed irritable and angry behavior, dysphoric mood and no suicidal or homicidal ideations.  Insight/motivation for treatment was fair.   In October 2007, the Veteran reported that he felt about the same because his pain would not go away.  He mentioned that his brother had been killed in a traffic accident and that a friend of his had committed suicide.  These events seemed to have triggered some of his PTSD symptoms but in general he appeared to be managing okay.  Mental status showed a dysphoric mood.  

In March 2008, mental status examination showed that mood and affect were congruent and memory was good in all three spheres.  Thought processes were logical, sequential and goal-directed.  The Veteran denied suicidal or homicidal ideation.  Judgment and insight were good and a GAF score of 65 was assigned.   

In March 2009, the Veteran reported a lot of trouble sleeping.  Mental status examination showed a depressed and irritable affect.  Sometimes he felt like hurting people but he restrained himself.  His speech was normal and his memory was good.  The diagnosis was chronic PTSD and a GAF score of 40 was assigned.  In June 2009, the Veteran reported that he was having a house built and was frustrated by the builders, electrician etc.  He reported hypervigilance and nightmares.  He continued to have trouble sleeping.  Mental status examination showed that suicidal and aggressive thoughts were absent and that he was alert and oriented with good concentration.  A GAF score of 60 was assigned.  In October 2009, the Veteran reported that he was upset with his stepdaughter for not helping him show his house.  He was also having ongoing trouble with sleep and depression.  His PTSD had been activated by the situation in Iraq and Afghanistan.  He felt that everything he did, mainly in relation to his stepdaughter, was worthless.  Mental status examination showed that sleep was fair and suicidal/aggressive thoughts were absent.  He was alert and oriented with good concentration.  A GAF score of 60 was assigned.  

In January 2010, the Veteran was noted to be in an irritable mood with complaints of pain in the back and neck.  He was able to sleep through the night with the addition of taking noritryptiline at night.  He still only averaged about 4 or 5 hours of sleep per night and had nightmares almost nightly.  One of his Veteran friends had committed suicide several years prior because of PTSD.  He did think things were going a little better with his stepdaughter.  He did admit to suicidal ideation because of his chronic pain but he had no intention of currently acting on his thoughts.  Mental status examination was unremarkable.  

In April 2010, the Veteran reported that he wanted his pain medication changed so that he could continue on his projects at his new house and could take care of his animals.  He felt that his moods were swinging and that he was getting upset easily.  He was also irritated with his stepdaughter for not helping him take care of his house in Illinois.  In regard to his mental status, he felt frustrated and overwhelmed, helpless and worthless sometimes.  He denied being currently homicidal or suicidal.  Mental status examination was unremarkable with no suicidal or aggressive thoughts.  A GAF or 55 was assigned.  In June 2010, the Veteran reported that he and his stepdaughter were still somewhat estranged but he was working on the relationship.  He still slept pretty well with the aid of medication.  However, he continued to have nightmares, flashbacks and recurrent thoughts about Vietnam.  He didn't have present suicidal thoughts but would if he did not get his pain medications straightened out.  He was very intolerant of others and tended to be easily angered even while taking Diazepam, which did keep his panic attacks under control.  His PTSD was noted to be a severe and ongoing concern.  A GAF score of 50 was assigned.  

On March 2011 VA psychological evaluation, it was noted that the Veteran received routine treatment for PTSD and depression.  He took medication for the treatment of his symptoms and sought outpatient therapy for assistance with coping.  He was taking both anti-depressant and anti-anxiety medication.  The medication side effects included drowsiness, fatigue, and poor concentration.  He also received psychotherapy and indicated that the overall effectiveness of the treatment he was receiving was fair.  He noted that he took his medications as prescribed but continued to struggle daily with mood instability, depression and anxiety.  

It was noted that the Veteran was divorced and had very few social contacts.  He had very little contact with his stepdaughter, especially following a physical altercation they had had in recent years.  He indicated that he primarily spent his time alone and that his leisure pursuits consisted of home maintenance.  

The Veteran reported a history of multiple suicide attempts by overdose and two reported attempts with a gun.  The Veteran was also noted to have a long history of losing his temper and assaulting others.  There had been no violence since the last compensation examination, however.  The Veteran was also noted to have a long history of difficulty in relationships with others.  He had been married twice and divorced twice.  There was also a history of alcohol abuse that had resulted in legal problems but none since the last compensation examination and he was not currently using any illicit substances.  

Mental status examination showed that the Veteran's appearance was clean and his psychomotor activity was unremarkable.  His speech was coherent and stereotyped and his attitude was cooperative and apathetic.  His affect was normal, his mood was anxious and his attention was intact.  He was able to do serial 7s and was able spell a word forward and backward.  His orientation was intact to person, time and place and his thought process was unremarkable.  His thought content included suicidal ideation and he did not have any delusions.  He understood the outcome of his behavior, was of average intelligence and understood that he had a problem.  The Veteran was found to interpret proverbs appropriately.  

With medication the Veteran had improved his initial insomnia but still had nightmares that wakened him.  Currently, and according to the records, the sleep impairment had had a significant impact on his daytime activities, especially making him irritable, causing him difficulty with work relationships.  He had not experienced hallucinations.  Examples of inappropriate behavior included angry outbursts and a history of physical altercations.  He had a history of waking up out of bed, on the floor after experiencing a nightmare.  The Veteran exhibited obsessive/ritualistic behavior in that he slept with a gun under his pillow for protection.  He did not have panic attacks or homicidal thoughts.

He did experience chronic suicidal thoughts.  Before the end of the interview, he was provided with the Veteran's crisis line number and other emergency resources.  The examiner found that the Veteran had poor impulse control.  The examiner also indicated that the Veteran was well aware of his short temper and tendency to act out physically.  As a result, he isolated himself from others.  The social isolation caused him distress and depression with suicidal thoughts.  He was able to maintain minimal personal hygiene and did not experience any problem with his activities of daily living.  

The examiner noted that the Veteran's PTSD symptoms included persistent and intrusive distressing recollections of traumatic events, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner noted that the Veteran's PTSD was chronic but that the severity may have decreased during times of sustained employment as there were fewer treatment records corresponding to these times.  The examiner noted that this is a common phenomenon among Veterans who suffer from PTSD symptoms as the mental focus on work prevents the constant experience of symptoms.  

The examiner also noted that since his time in Vietnam, the Veteran had suffered from nightmares that impaired his sleep, hypervigilance, agitation, social withdrawal, flashbacks, exaggerated startle response and survivor guilt.  During the interview, the Veteran complained that he was trained to be a military man but that no one trained him on how to return to a civilian mindset.  

The Veteran knew the amount of his benefit payment and his monthly bills.  He prudently handled payments and personally handled money and paid bills.  He was deemed capable of managing his financial affairs.  The Veteran had been unemployed for a number of years.  In spite of his multiple attempts to gain employment he had been unsuccessful.  He reported that prescribing providers had advised him to avoid his customary labor work because his medication side effects could pose a risk to himself or other workers.  He had also been told by employers that his irritability and difficulty relating to others precluded his employment.  The Veteran's sleep impairment had been noted to affect mood and increase irritability.

The examiner found that the Veteran's depression diagnosis could be understood as an outcome of his PTSD symptoms.  He had become socially isolative as a result of his anxiety, irritability, angry outbursts and hypervigilance, which took him away from the social support he craved.  The examiner also found that a diagnosis was deferred on Axis II and assigned a GAF score of 50.  

The examiner commented that the Veteran had no social support.  In the past he had been able to have some level of romantic relationship with a woman but he had not sustained this successfully.  His social isolation was worsening with worsening depression.  The Veteran had severe PTSD-related anxiety and depression, which was fairly well-managed with medication but the side effects of these medications and the narcotic medications that he took for pain precluded sustained employment.  

Over the years, providers had attempted to diagnose the Veteran's relational problems with irritability, angry impulses and poor impulse control.  The Veteran denied that these symptoms were present prior to the military and there was no documentation that the examiner could find supporting that these severe behaviors were present before service.  In fact, the claims file tended to indicate that disciplinary problems, legal problems, sexual promiscuity and other symptoms of conduct disorder were not present prior to the Veteran joining the Marines.  The only unusual behavior noted was the Veteran's choice to leave home and leave school at age 16 to escape an abusive home and father.  The record also indicated no conduct problems during active duty and an honorable discharge from the military.  The examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms.  However, the examiner did find that the PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work and mood.  The examiner noted that judgment was impaired by history of impulsive physical aggression, thinking was impaired by chronic suicidal ideation and feelings of worthlessness, family relations were impaired by an almost total lack of family and social support, work was impaired by chronic irritability, angry outbursts, social difficulties and hypervigilance and mood was impaired by depression and anxiety.  

In an April 2011 questionnaire, a VA psychologist found that the Veteran did have a diagnosis of PTSD but did not have any other Axis I diagnosis.  The psychologist found that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment and mild memory loss.  She also found that the Veteran exhibited circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships.  Additionally, she found that the Veteran exhibited suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, including work or worklike setting and inability to establish and maintain effective relationships.  Finally, the psychologist found that the Veteran's overall level of impairment was best described as total occupational and social impairment.  

III.  Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.   38 C.F.R. § 4.3. 

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the course of the appeal, VA promulgated new regulations amending the rating criteria for mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.   

Therefore, in this case, from January 12, 1995 to November 7, 1996, the Board may apply only the previous version of the rating criteria.  As of November 7, 1996, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

Initially, the Board notes that the RO did consider the previous version of the rating criteria.  See e.g., the March 2000 supplemental statement of the case.  As such, there is no prejudice to the appellant in the Board applying the applicable criteria to the various periods.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the previous version of the Rating Schedule, definite social and industrial impairment merits continuation of the current 30 percent evaluation.  A 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and when by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating is in order when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and when the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the Veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to November 7, 1996). 

Importantly, under the previous version, Note 1 to the General Rating Formula for Psychoneurotic Disorders indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only substantiating the degree of disability based on all of the findings. 

Also, under the previous version, the severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  VA must not under evaluate the emotionally sick Veteran with a good work record, nor must it over evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  38 C.F.R. § 4.130 (in effect prior to November 7, 1996). 

Additionally, under the previous version, inability to obtain or retain employment is sufficient to warrant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994). 

The current 30 percent rating for the Veteran's PTSD has been assigned pursuant to 38 C.F.R. § 4.130 .Diagnostic Code 9411 (effective November 7, 1996). 

Pursuant to this diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Pursuant to this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


IV.  Analysis

At the outset, the weight of the medical evidence indicates that it is not possible to separate out the level of psychiatric impairment resulting only from the Veteran's service-connected PTSD.  Accordingly, the Board must assign ratings based on the Veteran's level of overall psychiatric disability, including the unquantifiable level of impairment resulting from his non-service connected personality disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  

Considering the application of the former criteria to the period prior to March 31, 2011, the Board finds that the Veteran's level of functioning was best described, with a liberal consideration of the record, as considerable impairment in the ability to establish or maintain effective or favorable relationships with people and considerable industrial impairment due to reduction in reliability, flexibility and efficiency levels.  In regard to industrial functioning, the Veteran was clearly somewhat impaired up until the time he stopped working in late 2004, it was a constant challenge for him to find work as a laborer from season to season.   However, the evidence also shows that he continued to meet this challenge as he was able to engage in significant full time seasonal employment over the course of this time frame, which was often full time.  Clearly, he had difficulty with relationships on his various job sites and apparently was fired from individual jobs on a number of occasions.  However, the evidence shows that the Veteran was able to continue to engage in significant full time work activity from year to year, which provided him with a significant means of financial support.  Given this consistent ability to find and engage in meaningful work, assignment of a higher 70 percent rating based on severe impairment in the ability to obtain or retain employment is precluded.  

The Board is cognizant of the Veteran's contention that the only reason he was able to work as a laborer was that he continually received assistance from his union.  However, the Board notes that the Veteran's ability to consistently work with the union over a period of so many years, in and of itself, tends to support a finding that he was not suffering from a severe level of industrial impairment as a result of his psychiatric disability.  Further, the Veteran still had to perform the work required of him and had to get along with his coworkers and supervisors well enough to be allowed to perform the work.  Moreover, he had several personal relationships over that period.  Consequently, the Board finds that under the old criteria, a 50 percent rating is appropriate for this time frame.  

The Board also notes that the record clearly shows that the primary reason the Veteran had to retire from his work as a laborer in late 2004 was the deterioration of his neck and lower back.  There is no indication that the level of his industrial impairment resulting from his PTSD significantly increased in degree between the time that he stopped working in late 2004 up until March 31, 2011.  Instead, the medical evidence of record tends to indicate that his level of overall functioning remained relatively stable from late 2004 up until that time.  In this regard, the April 2006 SSA decision indicates that there was no evidence that the Veteran's functioning in a work or work-like setting had deteriorated.  Additionally, although the Veteran clearly showed chronic irritability and anger, he was apparently able to adequately manage stressful work-like settings such as dealing with a tornado and flood on his land in Arkansas, dealing with builders, electricians and other workers involved in the construction of his new Arkansas home, arranging for the showing of his old home, participating in various home improvement projects and taking care of his animals.  The Board is cognizant that the Veteran reported that he had been warned by medical personnel not to continue doing laborer work for safety reasons due to medication side effects.  However, the evidence showed that the Veteran had managed to continue as a laborer while taking psychotropic medications up until the time that he retired in late October 2004 and there is no indication that he would not have been able to continue in this capacity after this point, had he not had to retire due to his physical disabilities.  Thus, the Board also finds that the Veteran's industrial impairment was no more than considerable from late 2004 to March 31, 2011.  

The Veteran's level of industrial functioning is actually dispositive in determining that a higher 70 percent rating is not warranted under the old criteria.  However, the Board also finds that prior to March 31, 2011, the Veteran's social impairment was also best characterized as considerable.  Clearly, his social contact was primarily limited to his wife and to girlfriends during this time frame and clearly, these relationships were extremely challenging for him, as they involved, among other things, both his physical aggression and divorce.  However, throughout this time frame, the Veteran has always been able to maintain some level of meaningful social interaction with others.  Notably, the VA mental health progress notes clearly show that the Veteran was able to function well enough to continue his marriage for several years.  Also, after he did get divorced, he was able to engage in subsequent relationships with girlfriends.  Additionally, even though these relationships all ended, he had apparently had been able to continue an ongoing relationship with his stepdaughter although this had been difficult.  Further, although the Veteran affirmatively reported that he had "no friends", the documentation of record does not support this blanket assertion.  In this regard, the record indicates that the Veteran was with a friend in when he was stabbed at the bar in February 1997 and that he reported in January 2010 that one of his friends had committed suicide several years prior because of PTSD.  Accordingly, the Board finds that prior to March 31, 2011, the Veteran's ability to establish or maintain effective or favorable relationships with people was best characterized as considerably impaired.

Considering the new criteria for the time frame from November 7, 1996 to March 31, 2011, the Board finds that the Veteran's overall level of psychiatric impairment was best described as occupational and social impairment with reduced reliability and productivity.  In this regard, the Veteran exhibited some reported difficulty in establishing and maintaining effective work and social relationships, as was explained above.  Also, he exhibited impaired judgment as shown by his involvement in criminal activity and fights.  Additionally, he clearly exhibited disturbances of mood as evidenced by his chronic irritability and recurring dysphoria, depression and anxiety.   
 
The Board does not find that the Veteran exhibited occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Notably, he has clearly shown deficiencies in areas such as family relations, judgment (i.e. the criminal activity and the fights) and mood (depression, suicidal ideation and even suicide attempts).  However, the record shows that he was continually successful in retaining and maintaining employment as a laborer.  Thus, the Board does not find that he was deficient in this area within the meaning of the criteria for a 70 percent rating.  Instead, his impairment is best described as reduced reliability and productivity.  Also, when he was exposed to the school environment during his air conditioning and refrigeration training, he was able to be successful, even though he was working full time during part of the schooling.  Additionally, although the Veteran's mood and judgment (in terms of his decision making in relation to criminal activity and fighting) have clearly been shown to be problematic, his thought processes have generally been found to be normal on objective examination and he has been able to continue to manage his personal affairs, including the construction of a new house on his property in Arkansas.  Consequently, the Board finds that he did not exhibit a deficiency in the area of thinking within the meaning of the criteria for assigning a higher 70 percent rating.  Accordingly, given these three areas where the Veteran was not deficient, the Board finds that he did not exhibit occupational and social impairment in most areas from November 7, 1996 to March 31, 2011.  This is not to say that the Veteran was not considerably impaired in these areas; just that the evidence of record applicable to this time frame shows that the impairments did not amount to a deficiency under the meaning of the pertinent criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  See also American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.    

The Board also notes that the Veteran did exhibit a few symptoms that could be compatible with the assignment of a 70 percent rating, including suicidal ideation, impaired impulse control and difficulty adapting to stressful circumstances.  However, given that these difficulties, along with the Veteran's other symptomatology, is not shown to result in deficiencies in most areas, the Board finds that assignment of the higher rating is not warranted.  Moreover, the history is mixed as to the frequency or presence of such ideations.

The Board's assessment of the severity of the Veteran's PTSD is underscored by the GAF scores assigned to him.  Notably, with the exception of a score of 40 assigned in March 2009 and a score of 50 assigned in April 2010, the Veteran's GAF scores have consistently ranged from 55 to 75.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Such moderate symptomatology and functional impairment, is generally consistent with the objective findings and no more than a 50 percent rating for either occupational and social impairment with reduced reliability and productivity or considerable occupational and social impairment.  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  

Further, while the score of 40 could be compatible with assignment of a higher rating as it can be indicative of major impairment in several areas or severe occupational and social impairment, this finding is entirely isolated.   Also, although the score of 50 assigned to the Veteran in June 2010 is on the very high end of the scale indicative of serious symptoms, the Board finds that it is also not compatible with assignment of a higher 70 percent rating, as the objective findings that went along with it do not show symptomatology resulting in deficiencies in most areas.  Instead, the findings simply show the general chronic PTSD symptomatology that the Veteran has been consistently reporting (e.g. irritability, anger, nightmares, flashbacks, recurrent thoughts, nightmares).  Additionally, in June 2010, the Veteran was noted not to be experiencing the more serious symptom of suicidal ideation.  

During the March 31, 2011 VA examination, the examiner specifically pointed out that the Veteran's social isolation had worsened with worsening depression.  She also clearly found that that the Veteran's PTSD signs and symptoms currently resulted in deficiencies in judgment, thinking, family relations, work and mood.  The examiner noted that judgment was impaired by history of impulsive physical aggression, thinking was impaired by chronic suicidal ideation and feelings of worthlessness, family relations were impaired by an almost total lack of family and social support, work was impaired by chronic irritability, angry outbursts, social difficulties and hypervigilance and mood was impaired by depression and anxiety.  Given this explicit finding, a higher 70 percent rating is warranted effective March 31, 2011.  An even higher, 100 percent rating is not warranted as the examiner specifically found that total occupational and social impairment was not shown.  Also, the Veteran has not exhibited the severity of symptomatology generally associated with this higher rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Additionally, the Veteran also has not been shown to be demonstrably unable to obtain or retain employment due to psychiatric disability alone so as to warrant a 100 percent rating under the old criteria.  

The Board notes that on the March 2011 questionnaire accompanying the March 2011 VA examination, the VA examiner did check a box indicating that the Veteran's occupational and social impairment was best represented as "total occupational and social impairment."  However, in reading her narrative report, it is clear that her conclusion was that due to his psychiatric disability, the examiner found that the Veteran exhibited occupational and social impairment with deficiencies in most areas and that he did not exhibit total occupational and social impairment.  Therefore, the Board must conclude that the check mark provided by the VA examiner either reflected a broader consideration of the Veteran's combined physical and psychiatric impairment or that it was simply made in error.  In either case, given the VA examiner's clear and detailed objective findings, the weight of the evidence is against a finding that the Veteran exhibits total occupational and social impairment resulting from his psychiatric disability.  

The Board has also considered whether the Veteran's claim for increase for PTSD should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to March 31, 2011, a 50 percent but no higher rating for PTSD is granted subject to the regulations governing the payment of monetary awards.

From March 31, 2011, a 70 percent but no higher rating for PTSD is granted subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


